This cause is pending before the court upon the filing of a certification of default by the Board of Commissioners on Grievances and Discipline.1 The parties were ordered to show cause why an interim default suspension should not be imposed against respondent. Relator filed objections and a brief in support, and this cause was considered by the court.
*1469Upon consideration thereof, it is ordered by the court that this matter is remanded to the board for further proceedings under Gov.Bar R. V(12).

. Effective January 1, 2015, the Board of Commissioners on Grievances and Discipline has been renamed the Board of Professional Conduct. See Gov.Bar R. V(1)(A), 140 Ohio St.3d CII.